                      Case 17-14163-RAM       Doc 67     Filed 01/21/19     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA

In re:   YEMINNA BARRETO                                              Case No.       17-14163RAM
                                                                      Chapter        13

                            Debtor. /


                              DEBTOR'S MOTION FOR EARLY PAYOFF
                                    OF CHAPTER 13 PLAN AND
                                          DISCHARGE


         COMES NOW the Debtor, YEMINNA BARRETO, by and through her undersigned attorney,

and moves this Honorable Court to issue an Order granting early payoff of the Chapter 13 Plan, and in

support states,

         1. The Debtor filed for relief under Chapter 13 of the Bankruptcy Code on April 6, 2017.

         2. The Debtor’s intention was modify the mortgage on her homestead property. Debtor has been

           wholly unsuccessful in modifying the mortgage.

         3. The Debtor has filed a modified plan removing the homestead property from the plan pursuant

            To the Mortgage Creditor’s Motion to Dismiss or in the Alternative Compel Debtor to Modify

          the Plan.

         4. The only remaining creditors in the plan are the unsecured creditors.

            WHEREFORE, the debtor respectfully requests a n e a r l y p a yo f f o f t h e C h a p t e r 1 3

         plan.




                                             /s/Roshawn Banks_______
                                            Attorney for Debtor(s)
                                            RBanks@TheAlllawcenter.com
                                            FBN: 156965
                                            PO Box 25978
                                            Fort Lauderdale, FL 33320
                                            (954) 747-1843
Case 17-14163-RAM   Doc 67   Filed 01/21/19   Page 2 of 2
